DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 16 February 2021.  In view of this communication and the amendment concurrently filed, claims 1-5 are now pending in the application, with claims 4-5 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 16 February 2021, have been fully considered and but are not persuasive.
The Applicant’s first argument (page 5, line 25 to page 8, line 8 of the Remarks) alleges that the amended limitation, specifying that the end portions extend along the other-end connection portions, is allowable in view of the prior art.  While it is true that Wolf does not disclose this limitation, the Yasuhara reference previously cited in the application does disclose this feature.  Thus, new grounds of rejection have been made below.
The Applicant’s second argument (page 8, lines 8-14 of the Remarks) alleges that the remaining claims are allowable by virtue of either their dependencies or for reciting the same limitations as claim 1.  This argument is unpersuasive for the same reasons as given above. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over wolf et al. (US 2011/0043059 A1), hereinafter referred to as “Wolf”, in view of Yasuhara et al. (US 2002/0117928 A1), hereinafter referred to as “Yasuhara”.
Regarding claim 1, Wolf discloses a wound coil [60], a plurality of which are arranged in a circumferential direction of a stator core [17] to form an annular coil [18] inserted into a slot [15] of the stator core [17] for an electrical rotating machine [10] (fig. 1-6; ¶ 0030, 0033), comprising: 
a first base [60c/60k] extending in an axis direction of the coil [18] (fig. 2-3; ¶ 0033-0037); 
a second base [60g/60o] extending in the axis direction of the coil [18] with the second base [60g/60o] offset from the first base [60c/60k] in each of a circumferential direction and a radial direction of the stator core [17] (fig. 2-3; ¶ 0033-0037); and 

    PNG
    media_image1.png
    630
    1173
    media_image1.png
    Greyscale


wherein, the winding portions [60d-60f/60h-60j/60l-60n] excluding one of the plurality of winding portions [60d-60f/60h-60j/60l-60n] include other-end connection portions [60h-60j] which connect other-end portion of the second base [60g/60o] to other-end portion of the first base [60c/60k] of the other winding portions [60d-60f/60h-60j/60l-60n] (fig. 2-3; ¶ 0033-0037), 
the plurality of winding portions [60d-60f/60h-60j/60l-60n] are provided continuously such that respective one-end connection portions [60d-60f/60l-60n] of the plurality of winding portions [60d-60f/60h-60j/60l-60n] are stacked in the circumferential direction of the stator core [17] and respective first base [60c/60k] of the plurality of winding portions [60d-60f/60h-60j/60l-60n] is arranged in the radial direction of the stator core [17] and respective second base [60g/60o] of the plurality of winding portions [60d-60f/60h-60j/60l-60n] is arranged in the radial direction of the stator core [17] (fig. 2-3; as best seen at 60j and 60k, bent portions are adjacent to one another in the circumferential direction while the straight portions are adjacent to one another in the radial direction); and
the second base [60o] of the plurality of winding portions [60d-60f/60h-60j/60l-60n] to which the other-end connection portion [60h-60j] of the winding portions [60d-60f/60h-60j/60l-60n] is not provided and the first base [60c] to which the other-end connection portion [60h-60j] of the winding portions [60d-60f/60h-60j/60l-60n] is not provided each 
Wolf does not disclose the end portions extending along the other-end connection portions.
Yasuhara discloses a wound coil [41] comprising a first base [47] and a second base to which other-end connection portions [431] are connected (fig. 1; ¶ 0042), and a first base [42] and a second base [46] to which other-end connection portions [431] are not connected, which each include an end portion [ep] extending along the other-end connection portion [431] (fig. 1; ¶ 0041-0042).

    PNG
    media_image2.png
    601
    793
    media_image2.png
    Greyscale


Regarding claim 2, Wolf further discloses a coil [18] for an electrical rotating machine [10] including a plurality of the wound coils [60] according to claim 1, as stated above, wherein the second base [60g] of the winding portion [60d-60f/60l-60n] without the other-end connection portion [60h-60j] of the wound coil [60] is connected with the first base [60k] with which the other-end connection portion [60h-60j] of the adjacent wound coil [60] is not connected, and thereby the plurality of the wound coils [60] are connected and annularly formed (fig. 2-3; ¶ 0033-0037; 60a and 60z are connected to adjacent wound coils to form the annular coil).
Regarding claim 3, Wolf further discloses an electrical rotating machine [10] (fig. 1-6; ¶ 0030, 0033) comprising: 
a coil [18] for the electrical rotating machine [10] according to claim 2, as stated above (fig. 2-3; ¶ 0033-0037); and 
a stator [16] formed in a cylindrical shape in which a plurality of slots [15], into which the plurality of the wound coils [60] for the electrical rotating machine [10] are inserted, are formed on an inner circumference surface (fig. 1, 6; ¶ 0030, 0033).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ziems et al. (US 2019/0229572 A1) discloses a winding for the stator of a synchronous generator, comprising circumferentially arranged wound coils having radially and circumferentially spaced first and second bases and continuously provided winding portions.
Koga et al. (US 2017/0264157 A1) discloses a winding for a stator, comprising circumferentially arranged wound coils having radially and circumferentially spaced first and second bases and winding portions.
Matsuoka (US 2014/0339948 A1) discloses a winding for a stator, comprising circumferentially arranged wound coils having radially and circumferentially spaced first and second bases and winding portions.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834